DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
 

Response to Arguments
Applicant's amendments and arguments filed 30 November 2021 have been entered and fully considered. Applicant’s arguments drawn to the claims, as amended, are not persuasive. 
Applicant is generally presenting a method of dosing: Providing two product categories with different properties, selecting a product from each category, and dispensing both products to the patient to achieve a desired dose. Such a concept is taught by Jansson. In the Jansson package, there are pills with varying concentrations of active drug. The patient takes those pills sequentially to reach a target concentration 
The Examiner understands that prior art systems that manipulate container contents at the site of administration are problematic due to potential toxic exposure and miscalculations. West teaches a system in which infusion containers are prepared off-site and delivered to a clinic for administration. See West ¶0007. The containers, which may contain different concentrations of drug, are then presented for dosing. See West ¶0070, Example 3. In Table 3, West shows the total administration of bags without any top-up adjustments, which demonstrates the step of administering a dose of a drug “without manipulation of the solutions in the selected perfusion containers.”
Applicant argues that West does not disclose containers as claimed by Applicant, noting that West discloses two ports. However, Applicant’s claim language, which uses “consisting essentially of” does not preclude the presence of two ports on a container. “Consisting essentially of” will be construed as equivalent to “comprising” unless Applicant points out the basic and novel characteristics of the invention. See MPEP 2111.03(III). In the instant case, the presence of a single port on an administration container is not patentably distinguishable over the prior art. Furthermore, it has been held that, it has been held that omission of an element and its function is obvious if the function of the element is not desired. See MPEP § 2144.04(II)(A). As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to eliminate the second port of the bags disclosed by West if a fill port is not desired. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-15, 18, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0045289 to West et al in view of Janssen Pharmaceuticals’ ORTHO TRI-CYCLEN TABLETS product insert.
In the specification and figures, West discloses the method substantially as claimed by Applicant. With regard to claims 1-3, 11-13, 19, and 20, West discloses a method of dosing a patient with irinotecan comprising the steps of providing at least two to three containers that may have various concentrations of irinotecan (see West ¶0070), calculating the dose to be administered to the patient based on a patient characteristic (West ¶0083, 0084), providing the containers to a clinic along with sets of instructions (West ¶0114, 0122), and administering the drug to the patient from one or more containers without any manipulation of the solution within the containers (West ¶0077, Table 3). 
West teaches the provision of containers of differing concentrations and also teaches that those skilled in the art will be able to calculate dosages based on patient needs (West ¶0070). West suggests that the containers packaged together comprise different concentrations of active drug. That said, Janssen Pharmaceuticals teaches a dosing regimen with a set of pills packaged in a single container, wherein the pills 
With regard to claims 4-5, 9, 14, 18, West does not disclose the concentrations and pH as claimed by Applicant. However, the concentration and pH of a solution is easily adjusted by adding or subtracting ingredients, a process well known to those of ordinary skill in the art.
With regard to claim 6, 15, West discloses that the containers may be sterilized (see ¶0072, 0073). 

Claims 7-8, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0045289 to West et al in view of Janssen Pharma, further in view of US 5,896,989 to Ropiak et al.
In the specification and figures, West and Jansson suggest the method substantially as claimed by Applicant (see rejections above). With regard to claims 7-8, 16-17, West does not disclose an overwrap with an oxygen scavenger. However, such elements are known in the art of pharmaceutical packaging, as taught by Ropiak. Specifically, Ropiak discloses perfusion containers that contain a pharmaceutical aqueous solution packed in an overwrap with an oxygen scavenger, wherein the secondary packaging protects the contents from light (see column 5, lines 56-67). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to practice the method disclosed by West and add the steps of packaging the solution in a light-protective overwrap with an oxygen scavenger, since Ropiak teaches that such measures protect the integrity of the solution therein. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799
15 February 2022